—■ Appeal by plaintiff from so much of a judgment of the Supreme Court, Queens County, entered September 13, 1972, granting defendant a divorce, as awarded the latter $3,860 as her counsel fees. Judgment modified, on the facts, by reducing ,the counsel fee award to $2,500 and adding thereto a provision directing that defendant’s attorneys shall return to defendant the original $2,000 they received from her. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award for counsel fees beyond the sum to which it is reduced herein constituted an abuse of discretion. It is our understanding that the counsel fee awarded, as reduced herein, is in addition to the $2,000 already paid .to defendant’s attorneys and which we are herein directing to be returned to defendant. Munder, Acting P. J., Martuscello, Latham, Gulotta and Brennan, JJ., concur.